DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1. The amendment filed 3/3/22 has been entered.
2. Claims 1, 3-6, 8-11, 13-15 remain pending within the application.
3. The amendment filed 3/3/22 is sufficient to overcome the 102(a)(1) rejection of claim 1. The previous rejection has been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
‘A tracking engine to observe’ in claim 6;
‘A tracking engine to determine’ in claim 6;
‘A tracking engine to identify’ in claim 6;
‘A user-assistance engine to identify’ in claim 6;
 ‘user-assistance engine is to identify a predetermined...’ in claim 8;
‘user-assistance engine is to receive’ in claim 8;
 ‘user-assistance engine is to identify a series...’ in claim 9;
‘user-assistance engine is to navigate...’ in claim 9;
‘user-assistance engine is to select…’ in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 9-11, 14-15  is rejected under 35 U.S.C. 103(a) as being anticipated by Raux et al United States Patent Application Publication US 2014/0361973 in view of Amir United States Patent Application Publication US2018/0159979.
Regarding claim 1, Raux discloses a method comprising: 
determining a query that a user is seeking to resolve, based on real- time tracking of multi-modal inputs from the user on a user-support system (Raux, para [0029], real time dialog between user and computer would require real time monitoring of speech; Raux, para [0060], with regards to fig 6a element 608, user asks question), by:
translating the multi-modal inputs into actions; and segregating the actions, using machine learning techniques; wherein the determining the query is based on the actions (Raux, para [0038], context, such as person pointing to a specific building is used to filter visual points); and 
providing a resolution for the query from a resolution database to the user to provide automated user-support (Raux, para [0065], with regards to fig 6a element 610, provides response based on query and context; Raux, para [0034], uses geo-spatial database).
Raux does not disclose segregating the actions into troubleshooting actions and non- troubleshooting actions.
Amir discloses segregating the actions into troubleshooting actions and non- troubleshooting actions (Amir, para [0068-70], user describes problem for troubleshooting. System identifies actions relevant to detecting a problem. This is interpreted as identifying trouble shooting actions and filtering out non-trouble shooting actions. Filtering interpreted as “segregating”; Amir, para [0073-74], based on the description provided, the system filters information to provide a best match for trouble shooting actions to be performed to resolve the issue (S7 and S9 of fig 2)).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the filtering of Raux to include trouble shooting filtering. The motivation for doing so would have been to provide remote assistance for identifying technical faults and identify proper solutions (Amir, para [0010]).

Regarding claim 4, Raux in view of Amir discloses the method as claimed in claim 1.
Raux does not disclose wherein the providing the resolution comprises navigating the user through a series of steps, the series of steps being identified based on a predictive model. 
Amir discloses wherein the providing the resolution comprises navigating the user through a series of steps, the series of steps being identified based on a predictive model (Amir para [0042], predictive model represented by determining likelihood that something caused the malfunction within the deep learning algorithm S5).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the filtering of Raux to include trouble shooting machine learning. The motivation for doing so would have been to provide remote assistance for identifying technical faults and identify proper solutions (Amir, para [0010]).

Regarding claim 6, Raux in view of Amir discloses a query resolution system comprising: 
a tracking engine to, observe, in real-time through a plurality of modes, activity of a user on a user-support system (Raux, para [0029], real time dialog between user and computer would require real time monitoring of speech);
determine, based on the observing, a behavior of the user in relation to performing the activity  (Raux, para [0029], determines gestures in relation to the query); and 
identify, in response to the determining, a query that the user is seeking to resolve, based on the determined behavior (Raux, para [0060], with regards to fig 6a element 608, user asks question and system identifies it), by:
translating the activity of the user, observed in real-time through the plurality of modes, into actions (Raux, para [0038], context, such as person pointing to a specific building is used to filter visual points).
Raux does not disclose: 
a user-assistance engine to identify a resolution for the query from a resolution database to provide automated user-support.
segregating the actions into troubleshooting actions and non- troubleshooting actions, using machine learning techniques, to determine an intention of the user, wherein the tracking engine is to identify the query that the user is seeking to resolve based on the troubleshooting actions.
Amir discloses a user-assistance engine to identify a resolution for the query from a resolution database to provide automated user-support (Amir, para [0068], provide a best match for trouble shooting actions to be performed to resolve the issue (S7 and S9 of fig 2))
segregate the actions into troubleshooting actions and non- troubleshooting actions, using machine learning techniques, to determine an intention of the user; wherein the tracking engine is to identify the query that the user is seeking to resolve based on the troubleshooting actions (Amir, para [0068-70], user describes problem for troubleshooting. System identifies actions relevant to detecting a problem. This is interpreted as identifying trouble shooting actions and filtering out non-trouble shooting actions. Filtering interpreted as “segregating”; Amir, para [0073-74], based on the description provided, the system filters information to provide a best match for trouble shooting actions to be performed to resolve the issue (S7 and S9 of fig 2)).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the filtering of Raux to include trouble shooting filtering. The motivation for doing so would have been to provide remote assistance for identifying technical faults and identify proper solutions (Amir, para [0010]).

Regarding claim 9, Raux in view of Amir discloses the query resolution system as claimed in claim 6. Amir additionally discloses wherein the user-assistance engine is to: 26WO 2020/027843PCT/US2018/045003 identify a series of steps of the selected resolution based on a predictive model; and navigate the user through the series of steps (Amir para [0042], predictive model represented by determining likelihood that something caused the malfunction within the deep learning algorithm S5).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the filtering of Raux to include trouble shooting machine learning. The motivation for doing so would have been to provide remote assistance for identifying technical faults and identify proper solutions (Amir, para [0010]).

Regarding claim 10, Raux in view of Amid discloses the query resolution system as claimed in claim 6. Raux additionally discloses wherein the user- assistance engine is to select the resolution from the resolution database based on a degree of confidence associated with the resolution in resolving the query. (Raux, para [0032], confidence score used in speech recognition of determining information from dialog).

Regarding claim 11, Raux discloses a non-transitory computer-readable medium comprising computer- readable instructions which, when executed by a processing resource, cause the processing resource to: 
differentiate, by monitoring activity of a user through a plurality of modes on a user-support system in real-time (Raux, para [0029], real time dialog between user and computer would require real time monitoring of speech); 
identify a query that the user is seeking to troubleshoot (Raux, para [0060], with regards to fig 6a element 608, user asks question and system identifies it) by:
translating the multi-modal inputs into actions; and segregating the actions, using machine learning techniques; wherein the determining the query is based on the actions (Raux, para [0038], context, such as person pointing to a specific building is used to filter visual points); and 
provide a resolution for the query from a resolution database to the user to provide automated user-support (Raux, para [0065], with regards to fig 6a element 610, provides response based on query and context; Raux, para [0034], uses geo-spatial database).
Raux does not disclose:
differentiating, by monitoring activity of a user through a plurality of modes on a user-support system in real-time, between a troubleshooting action by the user and a non-troubleshooting action by the user;
segregating the actions into troubleshooting actions and non- troubleshooting actions.
Amir discloses:
differentiating, by monitoring activity of a user through a plurality of modes on a user-support system in real-time, between a troubleshooting action by the user and a non-troubleshooting action by the user (Amir, para [0068-70], user describes problem for troubleshooting; Amir, para [0073-74], based on the description provided, the system filters information to provide a best match for trouble shooting actions to be performed to resolve the issue (S7 and S9 of fig 2)).
 segregating the actions into troubleshooting actions and non- troubleshooting actions (Amir, para [0068-70], user describes problem for troubleshooting. System identifies actions relevant to detecting a problem. This is interpreted as identifying trouble shooting actions and filtering out non-trouble shooting actions. Filtering interpreted as “segregating”; Amir, para [0073-74], based on the description provided, the system filters information to provide a best match for trouble shooting actions to be performed to resolve the issue (S7 and S9 of fig 2)).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the filtering of Raux to include trouble shooting filtering. The motivation for doing so would have been to provide remote assistance for identifying technical faults and identify proper solutions (Amir, para [0010]).

Regarding claim 14, Raux in view of Amir discloses the non-transitory computer-readable medium as claimed in claim 11. Amir additionally discloses to cause the processing resource to: identify a series of steps of the resolution based on a predictive model; and navigate the user through the series of steps (Amir para [0042], predictive model represented by determining likelihood that something caused the malfunction within the deep learning algorithm S5).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the filtering of Raux to include trouble shooting machine learning. The motivation for doing so would have been to provide remote assistance for identifying technical faults and identify proper solutions (Amir, para [0010]).

Regarding claim 15, Raux in view of Amir discloses the non-transitory computer-readable medium as claimed in claim 11. Raux additionally discloses to cause the processing resource to select the resolution from the resolution database based on a degree of confidence associated with the resolution in resolving the query (Raux, para [0032], confidence score used in speech recognition of determining information from dialog).

Claim 3, 8 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Raux et al United States Patent Application Publication US 2014/0361973 in view of in view of Amir United States Patent Application Publication US2018/0159979 in further view of Keshava United States Patent Application Publication US 2015/0161124.
Regarding claim 3, Raux in view of Amir discloses the method as claimed in claim 1. Raux in view of Amir does not disclose wherein the providing the resolution comprises: identifying a predetermined number of resolutions, based on a threshold match between the determined query that the user is seeking to resolve and existing queries in the resolution database; and receiving a selection of a resolution from amongst the predetermined number of resolutions to provide the automated user-support to the user.
Keshava discloses wherein the providing the resolution comprises: identifying a predetermined number of resolutions, based on a threshold match between the determined query that the user is seeking to resolve and existing queries in the resolution database; and receiving a selection of a resolution from amongst the predetermined number of resolutions to provide the automated user-support to the user (Keshava, para [0049], response to query is a predetermined number of results; para [0045], threshold topic matches).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the information returned to include a predetermined number of results based on a threshold. The motivation for doing so would have been provide relevant information to a user (Keshava, para [0003]).

Regarding claim 8, Raux in view of Amir discloses the system of claim 6. Raux in view of Amir does not disclose wherein the user-assistance engine is to: identify a predetermined number of resolutions, based on a threshold match between the identified query that the user is seeking to resolve and existing queries in the resolution database; and receive a selection of a resolution from amongst the predetermined number of resolutions to provide the automated user-support to the user.
	Keshava discloses wherein the user-assistance engine is to: identify a predetermined number of resolutions, based on a threshold match between the identified query that the user is seeking to resolve and existing queries in the resolution database; and receive a selection of a resolution from amongst the predetermined number of resolutions to provide the automated user-support to the user (Keshava, para [0049], response to query is a predetermined number of results; para [0045], threshold topic matches).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the information returned to include a predetermined number of results based on a threshold. The motivation for doing so would have been provide relevant information to a user (Keshava, para [0003]).

	Regarding claim 13, Raux in view of Amir discloses the non-transitory computer readable medium of claim 11. Raux in view of Amir does not disclose to cause the processing resource to: identify a predetermined number of resolutions, based on a threshold match between the identified query that the user is seeking to resolve and existing queries in the resolution database; and 27WO 2020/027843PCT/US2018/045003 receive a selection of a resolution from amongst the predetermined number of resolutions to provide the automated user-support to the user.
	Keshava discloses to cause the processing resource to: identify a predetermined number of resolutions, based on a threshold match between the identified query that the user is seeking to resolve and existing queries in the resolution database; and 27WO 2020/027843PCT/US2018/045003 receive a selection of a resolution from amongst the predetermined number of resolutions to provide the automated user-support to the user (Keshava, para [0049], response to query is a predetermined number of results; para [0045], threshold topic matches).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the information returned to include a predetermined number of results based on a threshold. The motivation for doing so would have been provide relevant information to a user (Keshava, para [0003]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Raux et al United States Patent Application Publication US 2014/0361973 in view of Amir United States Patent Application Publication US2018/0159979 in further view of Ramer United States Patent Application Publication US 2007/0094042.
	Regarding claim 5, Raux in view of Amir discloses the method as claimed in claim 1. Raux in view of Amir does not explicitly disclose wherein the multi-modal inputs comprise a number of clicks made by the user, a frequency of clicks made by the user, a time spent by the user on the user-support system, a search keyword input by the user in the user-support system, a frequency of input of the search keyword by the user, or a combination thereof.
	Ramer discloses a search keyword input by the user in the user-support system (Ramer, para [0090], keyword).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the information returned to include a keyword search. The motivation for doing so would have been to provide the best result to the user (Ramer, para [0090]).

Response to Arguments
Applicant's arguments filed 3/3/22 have been fully considered but they are not persuasive. 
Applicant asserts, “The Office Action relies on Amir's paragraphs [0068], [0073], [0074], as well as elements S7 and S9 of FIG. 2. See id. at p. 8. In the cited paragraphs, a user provides an explicit description of a problem for troubleshooting. See Amir at para. [0068]. Based on that description that the user has provided, Amir provides a best match for troubleshooting actions to be performed. See id. at paras. [0073], [0074]. Conversely, Applicant monitors actions of a user and segregates these actions into actions that are troubleshooting actions and actions that are non-trouble shooting actions. Subsequently, based on the troubleshooting actions taken by the user, the system determines a query that the user is seeking to resolve. Amir lacks teachings sufficient for rendering any of these claim elements obvious. Particularly, the system of Amir does not determine a query that a user is seeking to resolve, much less based on troubleshooting actions that the user has taken. Instead, the system of Amir receives the query as an explicit input from the user. See Amir at para. [0068]. No determination on the part of the system is performed. Moreover, Amir does not determine whether actions that have already been taken by the user are troubleshooting actions or non-troubleshooting actions, instead merely assuming that troubleshooting actions should be provided. See id. at paras. [0073], [0074]. Thus, because Amir does not determine whether actions that have already been taken by the user are troubleshooting actions or non-troubleshooting actions, Amir cannot then identify the query that the user is seeking to resolve based on the troubleshooting actions.” Examiner respectfully disagrees. 
Amir discloses a user calling support to request a problem be resolved (Amir, S1 of fig 2). This is interpreted as a query. In addition, a video session is provided from the remote user (Amir, S4 of fig 2). The combination of the description of the encountered problem and the video session is interpreted as a “multi-modal input”. Once the multimodal input is provided to the technical support center, a deep learning process is performed on the two inputs (Amir, S5 of fig 2). Following this, the system identifies the failures/defects causing the problem encountered by the remote user (Amir, para [0069-70], S6 of fig 2). This information includes user inputs, such as “a supporter manually placing a cursor of a pointing device/mouse on/near objects/elements, after understanding the nature of the problem to be resolved”(Amir, para [0070]). Identifying defects causing a problem inclusive of user actions, such as a supporter using a cursor to point something out, is interpreted as identifying troubleshooting actions and filtering out (i.e. “segregating”) non-troubleshooting actions that have been recorded and are irrelevant. Based on the failure/defects and inputs of the remote user and supporter pointing out the issue, the system matches a best past working solution (Amir, para [0073], S7 of fig 2). The best past working solution is interpreted as determining a query based on the troubleshooting actions. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s). The claims do not disclose, “Applicant monitors actions of a user.” This is different than, “real-time tracking of multi-modal inputs” and “translating the multi-modal inputs into actions.” There is no definition of the translation process within the claim therefore broadest reasonable interpretation of the term was applied.  Regarding the word, “translate” it was interpreted as “to bear, remove, or change from one place, state, form, or appearance to another.” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s). The claim does not disclose “determine whether actions that have already been taken by the user are troubleshooting actions or non-troubleshooting actions,” as recited within the arguments. The claim discloses segregating the actions, but does not disclose that the user-support system “determines” whether the actions are troubleshooting or non-troubleshooting. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner recommends further defining the claimed term ‘troubleshooting actions’, and ‘non-troubleshooting actions.’ Specifically, defining the identification process of them and what they include. In addition, examiner recommends defining the translating process. The translating step, as recited, does not require that the multi-modal inputs would include the actions performed, just that the inputs are ‘translated’ into actions performed. Lastly, the claim does not define when the actions are performed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178